DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7, 14 recite the phrase “if the first blockchain trust anchor node is created at genesis” which is not well understood. The specification recites a trust anchor node to be a physical device (Par. [0055], the trust anchor node 102 may be a computing device or a server computer, or the like, and may include a processor 104, which may be a semiconductor-based microprocessor, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field- programmable gate array (FPGA), and/or another hardware device), yet the phrase “created at genesis” refers to the creation of the genesis block (Par. [0095], the first block in the blockchain may be referred to as a genesis block which includes information about the blockchain, its members, the data stored therein, etc.). As the genesis block comprises that of 
Claim 15 recites the limitation "the first blockchain" in line 4.  There is insufficient antecedent basis for this limitation in the claim. In particular, it is not specified that the computer readable medium of Claim 15 is part of the first blockchain network as a node before introducing this limitation, unlike the previous claims. For the purposes of compact prosecution, Claim 15 and its dependent claims will be treated as if the computer readable medium is integrated within a trust anchor node of the first blockchain as in the previous claims. 
Claims 16-20 are similarly rejected by virtue of being dependent on Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 110597925 A) hereinafter referred to as “Pan”, and further in view of Mercuri et al. (U.S. Patent No. 2019/0013933 A1) hereinafter referred to as “Mercuri”.Regarding Claim 1:
Lan discloses the following limitations:
	A system, comprising: a processor of a first blockchain trust anchor node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (Page 6, Par. 8, there is provided a computing device comprising at least one processor, and at least one memory, wherein the memory stores a computer program (stored machine readable instructions) that, when executed by the processor, causes the processor to perform the steps of the disclosure offer task processing method provided herein; Page 11, Par. 1, the processing node of the second blockchain (a first blockchain trust anchor node)). Under the broadest reasonable interpretation, trust anchor node is being interpreted here to mean a trusted node which acts as the endpoint of cross-chain communication. The processing node of Pan is interpreted to meet this limitation, as it may perform all duties of cross-chain communication (Page 10, Par. 4) while being inherently trustworthy due to the cryptology mode (Page 7, Par. 11).
	establish a trusted connection to a trust anchor node of a second blockchain (Page 7, Par. 11, a cryptology mode is used for guaranteeing the safety of data transmission and access (establish trusted connection); Page 15, Par. 6, the target chain monitors the ledger of the source chain, and synchronizes the ledger of the target chain with the ledger of the source chain in a proper time period (connection to a trust anchor node of a second blockchain); Page 10, Par. 4, node is a receiving node, a processing node, and a consensus node (trust anchor node)). The origin and target blockchains of Pan mutually monitor each other (connection) and this connection is understood to be secure due to the cryptology mode being used. This connection is taught to be between the trust anchor nodes, as the system of Pan teaches that the roles of receiving, consensus, and processing may all be performed by one node (trust anchor node).
	(taught by Mercuri below)
	(taught by Mercuri below)

	Mercuri discloses the following limitations not taught by Pan:
	detect changes of the first blockchain (Par. [0068], the system 100 may detect a change in state of the second blockchain object 108Y on the second blockchain 120Y). Pan discloses a system of direct cross-chain communication between processing nodes (trust anchor nodes) in which transactions/synchronization is performed through smart contracts and monitoring of blockchain activity. However, a blockchain of Pan monitors the other blockchain for changes rather than itself. Mercuri however teaches an object deployment system with synchronization among blockchains. This system detects changes in a blockchain object and synchronizes the changes with the second object, and when integrated in the processing node of Pan, constitutes detecting changes within the same blockchain. Mercuri further teaches that implementing such a system has the benefit of providing a user interface which can be used to interact with the blockchain objects (Par. [0029], the system may generate a user interface that allows a participant to interact with a blockchain object).
	and execute a smart contract to reflect the detected changes on the second blockchain (Par. [0005], the smart contract may have the ability to read or write to its internal storage storing data, read the storage of a received message, send messages to other smart contracts to trigger execution of the code in other distributed applications; Par. [0068], the system 100 may trigger a change to the first blockchain object 108X by sending a message addressed to the first blockchain 120X). Mercuri discloses that a message can be sent to reflect the detected changes, and that smart contracts may send messages. Thus, under the broadest reasonable interpretation, the sending of a message to synchronize the data by Mercuri constitutes executing a smart contract to reflect the detected changes. When combined with Pan in which the system of Mercuri resides in a processing node wherein a smart contract is executed to write changes to the blockchain (Page 3, Par. 6, the first blockchain calls the first cross-chain intelligent contract and constructs a first Merkel tree based on the data processing content and the first operation result), this is further made clear that sending of a message constitutes a smart contract, and one which may be used to write detected changes to the blockchain.

	References Pan and Mercuri are considered to be analogous art because they both relate to blockchain interoperability and synchronization. Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan with the detection system of Mercuri in order to gain the benefit of a user interface which allows interaction with blockchain objects.

Regarding Claim 4:
	The combination of Pan/Mercuri discloses Claim 1.
	Pan further discloses the following limitation:
	wherein the instructions further cause the processor to provide state information of the first blockchain to the trust anchor node of the second blockchain (Page 3, Par. 18, the first block chain (trust anchor node of the second blockchain) checks the state mark of the second account book (provide state information of the first blockchain) according to a set frequency). Pan discloses a state flag/mark which the blockchains mutually use to detect changes in state of the other blockchain. Under the broadest reasonable interpretation, such a state flag/mark constitutes that of state information, i.e. information about the state of the blockchain.

Regarding Claim 8:
(Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 11:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 11 is drawn to the method of using corresponding to the system same as claimed in Claim 4. Therefore, method Claim 11 corresponds to system Claim 4, and is rejected for the same reasons of motivation as used above. However, Claim 11 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 15:
	Claim 15 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 1. Therefore, non-transitory computer readable medium Claim 15 corresponds to system Claim 1, and is rejected for the same reasons of motivation as used above. However, Claim 15 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

Regarding Claim 18:
	The combination of Pan/Mercuri discloses Claim 15.
(Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Mercuri, and further in view of Madisetti et al. (U.S. Patent No. 2019/0311357 A1) hereinafter referred to as “Madisetti”.
Regarding Claim 2:
	The combination of Pan/Mercuri discloses Claim 1.
	Pan further discloses the following limitation:
	(taught by Madisetti below)
	to establish a mutually agreed access policy between the first blockchain and the second blockchain (Page 9, Par. 5, the first blockchain monitors the second account book; Page 10, Par. 10, the second blockchain actively monitors the first account book (to establish a mutually agreed access policy between the first blockchain and the second blockchain)). Pan discloses communication between the two nodes in which the nodes mutually monitor the other node, which is inherently bidirectional and constitutes a mutually agreed access policy under the broadest reasonable interpretation.


	wherein the instructions further cause the processor to execute a bi-directional handshake with the trust anchor node of the second blockchain (Par. [0095], a handshake process is done in which the client and server compute a symmetric key which is used to encrypt all communication during their TLS session (execute a bi-directional handshake with the trust anchor node of the second blockchain)). Despite teaching a mutually agreed access policy which is bidirectional, Pan does not explicitly disclose a handshake process and only recites a generic cryptologic mode for securing communication. Madisetti however discloses a bidirectional handshake in its system for cross-chain transactions. Madisetti further teaches that such a system has benefit of increased security due to encrypting communication and authenticating identities using certificates (Par. [0095], authenticates the server's identity by verifying the server certificate with a certificate authority). 
	 
	The combination of Pan/Mercuri and reference Madisetti are considered to be analogous art because they both relate to cross-chain communication/transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Mercuri with the secure handshake of Madisetti in order to gain the benefit of a secure channel of communication in which identities are authenticated.

Regarding Claim 9:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 9 is drawn to the method of using corresponding to the system same as claimed in Claim 2. Therefore, method Claim 9 corresponds to system Claim 2, and is rejected for the same reasons of motivation as used above. However, Claim 9 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 16:
	The combination of Pan/Mercuri discloses Claim 15.
	Claim 16 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 2. Therefore, non-transitory computer readable medium Claim 16 corresponds to system Claim 2, and is rejected for the same reasons of motivation as used above. However, Claim 16 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Mercuri, and further in view of Moy et al. (U.S. Patent No. 2018/0375840 A1) hereinafter referred to as “Moy”.
Regarding Claim 3:	The combination of Pan/Mercuri discloses Claim 1.
	Moy further discloses the following limitation not taught by the combination of Pan/Mercuri:
	wherein the instructions further cause the processor to determine a network type and asset class elements of the second blockchain based on the trusted connection (Par. [0053], the payload may identify an asset (asset class elements), and the asset class (determine a network type) may be used to determine the distributed ledger (of the second blockchain based on the trusted connection), as different distributed ledgers may be targets for different asset classes). The combination of Pan/Mercuri does not teach determining network type or asset classes. Moy however teaches that in their gateway system for writing a payload to distributed ledgers, a determination of the network type (asset class which the blockchain network pertains to) and asset class elements (asset) may be performed. Moy further teaches that such a system has the benefit of having a mechanism to ensure the atomicity of transactions (Par. [0048]). 

	The combination of Pan/Mercuri and reference Moy are considered to be analogous art because they both relate to the field of blockchain interoperability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Mercuri with the asset class determination of Moy in order to gain the benefit of a mechanism which ensures atomicity of transactions.

Regarding Claim 10:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 10 is drawn to the method of using corresponding to the system same as claimed in Claim 3. Therefore, method Claim 10 corresponds to system Claim 3, and is rejected for the same reasons of motivation as used above. However, Claim 10 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 17:
	The combination of Pan/Mercuri discloses Claim 15.
	Claim 17 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 3. Therefore, non-transitory computer readable medium Claim 17 corresponds to system Claim 3, and is rejected for the same reasons of motivation as used above. However, Claim 17 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Mercuri, and further in view of Treat et al. (U.S. Patent No. 10,298,585 B1) hereinafter referred to as “Treat”.
Regarding Claim 5:
	The combination of Pan/Mercuri discloses Claim 1.
	Treat further discloses the following limitation not taught by the combination of Pan/Mercuri:
	wherein the instructions further cause the processor to process write requests from the second blockchain by validation of a signature of the second blockchain (Figure 2; Col. 4, Lines 3-5, the interop circuitry 102 may receive a write permission 203 for the target blockchain 180 from target participant circuitry 160 (process write requests from the second blockchain); Col. 6, Lines 23-28, to handle tracking and assignment of the permissions discussed above, the origin 140 and target networks 190 respectively administering the origin and target blockchain may maintain identity or credential nodes 149, 199 that may ensure that participant nodes in the networks operate within their proper roles (by validation of a signature of the second blockchain)). The combination of Pan/Mercuri do not disclose write requests in conjunction with a signature validation. Treat however discloses a system of cross-chain communication in which the processor responsible for cross-chain communication receives write permissions (write requests) from both blockchains with a system of validation by means of credentials (signature validation). Treat further teaches that “the aforementioned features provide improvements over existing market solutions by providing a technical solution allowing greater interoperation between blockchain-based hardware systems as compared to existing interoperation techniques” (Col. 2, Lines 53-57).

The combination of Pan/Mercuri and reference Treat are considered to be analogous art because they both relate to the field of cross-chain communication and  blockchain interoperability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Mercuri with the exchanging of write permissions of Treat in order to gain the benefit of increased interoperability.

Regarding Claim 12:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 12 is drawn to the method of using corresponding to the system same as claimed in Claim 5. Therefore, method Claim 12 corresponds to system Claim 5, and is rejected for the same reasons of motivation as used above. However, Claim 12 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 19:
	The combination of Pan/Mercuri discloses Claim 15.
	Claim 19 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 5. Therefore, non-transitory computer readable medium Claim 19 corresponds to system Claim 5, and is rejected for the same reasons of motivation as used above. However, Claim 19 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).


	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Mercuri, and further in view of Mueller et al. (U.S. Patent No. 2020/0117733 A1) hereinafter referred to as “Mueller”.
Regarding Claim 6:
	The combination of Pan/Mercuri discloses Claim 1.
	Mueller further discloses the following limitation not taught by the combination of Pan/Mercuri:
	wherein the instructions further cause the processor to generate a cross-blockchain asset registry (Fig. 8; Par. [0050-0051], FIG. 8 is a flowchart illustrating operations of a method 800 suitable for accessing data in multiple block chains using a blockchain integration layer … the blockchain adapter module …  stores third data in a first database table …  stores fourth data in a second database table (generate a cross-blockchain asset registry)). The combination of Pan/Mercuri does not explicitly disclose generating a cross-blockchain asset registry. Mueller however discloses the combined storage of data from multiple blockchains (cross-blockchain asset registry). Mueller further teaches that “one or more of the methodologies described herein may obviate a need for certain efforts or resources that otherwise would be involved in accessing or creating blockchain data” (Par. [0019]).

	The combination of Pan/Mercuri and reference Mueller are considered to be analogous art because they both relate to processes regarding multiple blockchains, cross-chain communication in the case of Pan/Mercuri and cross-chain storage in the case of Mueller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Mercuri with the data storage system of Mueller 

Regarding Claim 13:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 13 is drawn to the method of using corresponding to the system same as claimed in Claim 6. Therefore, method Claim 13 corresponds to system Claim 6, and is rejected for the same reasons of motivation as used above. However, Claim 13 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 20:
	The combination of Pan/Mercuri discloses Claim 15.
	Claim 20 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 6. Therefore, non-transitory computer readable medium Claim 20 corresponds to system Claim 6, and is rejected for the same reasons of motivation as used above. However, Claim 20 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Mercuri, and further in view of Thompson et al. (WO 2019/075560 A1) hereinafter referred to as “Thompson”.
Regarding Claim 7:

	Thompson further discloses the following limitation not taught by the combination of Pan/Mercuri:
	wherein the instructions further cause the processor to exchange a seed with the trust anchor node of a second blockchain for generation of identifications for asset classes if the first blockchain trust anchor node is created at genesis (Par. [0013], obtaining (exchange) the unique chain identifier may comprise generating the chain identifier by digitally signing a value comprising a genesis block (if the first blockchain trust anchor node is created at genesis) containing a random seed (exchange a seed with the trust anchor node of a second blockchain for generation of identifications for asset classes)). The system of Pan/Mercuri does not disclose exchanging a seed to identify asset classes. Reference Thompson however discloses that a unique chain identifier may be exchanged in the form of a random seed with the genesis block information. Since a chain corresponds to a particular asset class and the genesis block information contains information regarding the asset class, under the broadest reasonable interpretation, the random seed of Thompson can be interpreted to generate identifications of asset classes, i.e. the seed can be used to generate unique identifications of each chain which correspond to a particular asset class according to the genesis block information. Here, for the purposes of compact prosecution, the phrase “if the first blockchain trust anchor node is created at genesis” is interpreted to mean information corresponding to the genesis block. Thompson further teaches that exchanging such a seed ensures uniqueness and can be used to verify the other party’s identity for secure communication (Par. [0098], the random seed ensures uniqueness. At any time during the read join, the provider chain 102a may confirm the identity of the consumer chain 102b using the chain identifier and only send the slice of state data to the consumer chain 102b when the attempt to confirm that identity is successful).	The combination of Pan/Mercuri and reference Thompson are considered to be analogous art because they both relate to the field of cross-chain communication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Mercuri with the seed exchange of Thompson in order to gain the benefit of a unique chain identifier which may be used to verify a chain’s identity for increased security.

Regarding Claim 14:
	The combination of Pan/Mercuri discloses Claim 8.
	Claim 14 is drawn to the method of using corresponding to the system same as claimed in Claim 7. Therefore, method Claim 14 corresponds to system Claim 7, and is rejected for the same reasons of motivation as used above. However, Claim 14 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Li (WO 2019/120336 A2) – Includes cross-chain communication by means of constructing a border node for each blockchain which communicate through a protocol
Yao (CN 109508564 A) – Includes methods related to the genesis block of a blockchain which teach that the asset class identification may be retrieved from the genesis block

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431